DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-10, 12-16, 18 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is de la Barre et al. (U.S. Patent Publication No. 20140071253 A1) (hereinafter Barre).  As cited in prior actions, Barre discloses an autostereoscopic display with a tracking camera cooperating with the display such that eye positions of a viewer can be detected and tracked.  Image data corresponding to left-eye and right-eye images is obtained, and corresponding subpixel groups defined.  Intensity values are defined for a first subset of subpixels and a second subset of subpixels, wherein a weighting factor is applied via multiplication to each of the first and second intensity values.  Subsequently, the intensity values corresponding to left and right eye image data are interleaved.
Additional prior art Kugler et al. (U.S. Patent Publication No. 20170127037 A1) (hereinafter Kugler) discloses generating an optimized light field for an observer of an autostereoscopic display.  A light field corresponding to a scene is emitted by the monitor for an observer with some arbitrary measured normal distance from the screen, wherein an image mask is predefined for each of a number of basic images comprising a scene.  A stretch factor is determined as a function of the determined current normal distance and a nominal distance of the screen, and image masks are stretched or compressed in a direction of a horizontal image axis as a function of the stretch factor.
However, despite Barre and Kugler’s contextual significance, they fails to disclose several features of the instant invention.  Barre describes a detected head position which may function with a tracking device to monitor a space in front of the screen in order to determine an average intensity value 
Baran et al. (U.S. Patent Publication No. 20170085867 A1) (hereinafter Baran) discloses addressing a linear space, wherein the addressing scheme is defined such that a number of parameters required to address the space is equal to the number of dimensions in the space.
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1, 9, and 15: “wherein the first mask and the second mask are derived from a grid representing a sample of pixel values of the emitting interface of the display device based on a predefined distance from the emitting interface of the display device, wherein pixel values are determined for a plurality of pixels on the emitting interface of the display device and for a plurality of changeable head positions of the user by interpolation of the grid”.
Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486